1    BLANK ROME LLP
     Howard M. Knee (SBN 55048)
2    Knee@Blankrome.com
     Natalie Alameddine (SBN 296423)
3    NAlameddine@BlankRome.com
     2029 Century Park East, 6th Floor
4    Los Angeles, CA 90067
     Telephone: 424.239.3400
5    Facsimile: 424.239.3434
6    Anthony Haller (PA I.D. No. 37017) (Admitted Pro Hac Vice)
     Haller@BlankRome.com
7    One Logan Square
     Philadelphia, PA 19103
8    Telephone: 215.569.5500
     Facsimile: 215.569.5555
9
     Attorneys for Defendants
10   DEPUY SYNTHES SALES, INC. (erroneously sued as
     DEPUY SYNTHESE SALES, INC., dba JOHNSON & JOHNSON)
11

12
                                     UNITED STATES DISTRICT COURT
13
                                   CENTRAL DISTRICT OF CALIFORNIA
14

15
     BEAU A. OXANDABOURE, an individual,                 Case No. 5:18-cv-02569-JGB-SP
16
                                     Plaintiff,
17                                                       STIPULATED PROTECTIVE
             vs.                                         ORDER
18
     DEPUY SYNTHESE SALES, INC., dba
19   JOHNSON & JOHNSON and DOES 1-25, Inclusive,
                                                         Trial Set: March 24, 2020
20                               Defendants.             State Complaint Filed: November 1,
                                                         2018
21                                                       Action Removed: December 7, 2018
22

23

24   1.      A. PURPOSES AND LIMITATIONS
25   Discovery in this action is likely to involve production of confidential, proprietary or
26   private information for which special protection from public disclosure and from
27   use for any purpose other than prosecuting this litigation may be warranted.
28   Accordingly, the parties hereby stipulate to and petition the Court to enter the

     090725.02440/119781779v.1
                                        STIPULATED PROTECTIVE ORDER
1    following Stipulated Protective Order. The parties acknowledge that this Order does
2    not confer blanket protections on all disclosures or responses to discovery and that the
3    protection it affords from public disclosure and use extends only to the limited
4    information or items that are entitled to confidential treatment under the applicable
5    legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
6    that this Stipulated Protective Order does not entitle them to file confidential
7    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
8    followed and the standards that will be applied when a party seeks permission from
9    the court to file material under seal.
10             B.    GOOD CAUSE STATEMENT
11           This action is likely to involve trade secrets, customer and pricing lists and
12   other valuable research, development, commercial, financial, sales, technical and/or
13   proprietary information for which special protection from public disclosure and
14   from use for any purpose other than prosecution of this action is warranted. This
15   action also involves confidential and private medical records that pertain to
16   Plaintiff’s alleged disability and emotional distress damages. Such confidential and
17   proprietary materials and information consist of, among other things, confidential
18   business or financial information, information regarding confidential business
19   practices, or other confidential research, development, sales, or commercial
20   information (including information implicating privacy rights of third parties),
21   information otherwise generally unavailable to the public, or which may be
22   privileged or otherwise protected from disclosure under state or federal statutes,
23   court rules, case decisions, or common law. Accordingly, to expedite the flow of
24   information, to facilitate the prompt resolution of disputes over confidentiality of
25   discovery materials, to adequately protect information the parties are entitled to keep
26   confidential, to ensure that the parties are permitted reasonable necessary uses of
27   such material in preparation for and in the conduct of trial, to address their handling
28   at the end of the litigation, and serve the ends of justice, a protective order for such
     090725.02440/119781779v.1                   2
                                  STIPULATED PROTECTIVE ORDER
1    information is justified in this matter. It is the intent of the parties that information
2    will not be designated as confidential for tactical reasons and that nothing be so
3    designated without a good faith belief that it has been maintained in a confidential,
4    non-public manner, and there is good cause why it should not be part of the public
5    record of this case.
6    1.      DEFINITIONS
7            2.1     Action: The Complaint filed by Beau Oxandaboure against DePuy
8    Synthes Sales, Inc. (erroneously sued as DEPUY SYNTHESE SALES, INC., dba
9    JOHNSON & JOHNSON) on November 1, 2018 and removed to this Court on
10   December 7, 2018, now bearing Case No. 5:18-cv-02569-JGB-SP.
11           2.2     Challenging Party: a Party or Non-Party that challenges the
12   designation of information or items under this Order.
13           2.3     “CONFIDENTIAL” Information or Items: information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for
15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
16   the Good Cause Statement.
17           2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
18   their support staff).
19           2.5     Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22           2.6      Disclosure or Discovery Material: all items or information, regardless
23   of the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26           2.7     Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
28   an expert witness or as a consultant in this Action.
     090725.02440/119781779v.1                    3
                                    STIPULATED PROTECTIVE ORDER
1            2.8     House Counsel: attorneys who are employees of a party to this Action.
2    House Counsel does not include Outside Counsel of Record or any other outside
3    counsel.
4            2.9     Non-Party: any natural person, partnership, corporation, association, or
5    other legal entity not named as a Party to this action.
6            2.10 Outside Counsel of Record: attorneys who are not employees of a party
7    to this Action but are retained to represent or advise a party to this Action and have
8    appeared in this Action on behalf of that party or are affiliated with a law firm which
9    has appeared on behalf of that party, and includes support staff.
10           2.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15           2.13 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19           2.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21           2.15 Receiving Party: a Party that receives Disclosure or Discovery
22   Material from a Producing Party.
23   3.      SCOPE
24           The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or
26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
27   compilations of Protected Material; and (3) any testimony, conversations, or
28   presentations by Parties or their Counsel that might reveal Protected Material.
     090725.02440/119781779v.1                     4
                                    STIPULATED PROTECTIVE ORDER
1            Any use of Protected Material at trial shall be governed by the orders of the
2    trial judge. This Order does not govern the use of Protected Material at trial.
3    4.      DURATION
4            Even after final disposition of this litigation, the confidentiality obligations
5    imposed by this Order shall remain in effect until a Designating Party agrees
6    otherwise in writing or a court order otherwise directs. Final disposition shall be
7    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
8    or without prejudice; and (2) final judgment herein after the completion and
9    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10   including the time limits for filing any motions or applications for extension of time
11   pursuant to applicable law.
12   5.      DESIGNATING PROTECTED MATERIAL
13           5.1 Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under
15   this Order must take care to limit any such designation to specific material that
16   qualifies under the appropriate standards. The Designating Party must designate for
17   protection only those parts of material, documents, items, or oral or written
18   communications that qualify so that other portions of the material, documents, items,
19   or communications for which protection is not warranted are not swept
20   unjustifiably within the ambit of this Order.
21           Mass, indiscriminate, or routinized designations are prohibited. Designations
22   that are shown to be clearly unjustified or that have been made for an improper
23   purpose (e.g., to unnecessarily encumber the case development process or to impose
24   unnecessary expenses and burdens on other parties) may expose the Designating
25   Party to sanctions.
26           If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
     090725.02440/119781779v.1                   5
                                   STIPULATED PROTECTIVE ORDER
1            5.2 Manner and Timing of Designations. Except as otherwise provided in this
2    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
3    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
4    under this Order must be clearly so designated before the material is disclosed or
5    produced.
6            Designation in conformity with this Order requires:
7                (a) for information in documentary form (e.g., paper or electronic
8    documents, but excluding transcripts of depositions or other pretrial or trial
9    proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11   contains protected material. If only a portion or portions of the material on a page
12   qualifies for protection, the Producing Party also must clearly identify the protected
13   portion(s) (e.g., by making appropriate markings in the margins).
14           A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16   which documents it would like copied and produced. During the inspection and
17   before the designation, all of the material made available for inspection shall be
18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
19   it wants copied and produced, the Producing Party must determine which documents,
20   or portions thereof, qualify for protection under this Order. Then, before producing
21   the specified documents, the Producing Party must affix the “CONFIDENTIAL
22   legend” to each page that contains Protected Material. If only a portion or portions of
23   the material on a page qualifies for protection, the Producing Party also must clearly
24   identify the protected portion(s) (e.g., by making appropriate markings in the
25   margins).
26               (b)       for testimony given in depositions that the Designating Party
27   identify the Disclosure or Discovery Material on the record, before the close of the
28   deposition all protected testimony.
     090725.02440/119781779v.1                    6
                                    STIPULATED PROTECTIVE ORDER
1                  (c)       for information produced in some form other than documentary
2    and for any other tangible items, that the Producing Party affix in a prominent place
3    on the exterior of the container or containers in which the information is stored
4    the legend “CONFIDENTIAL.” If only a portion or portions of the information
5    warrants protection, the Producing Party, to the extent practicable, shall identify the
6    protected portion(s).
7            5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
8    failure to designate qualified information or items does not, standing alone, waive
9    the Designating Party’s right to secure protection under this Order for such material.
10   Upon timely correction of a designation, the Receiving Party must make reasonable
11   efforts to assure that the material is treated in accordance with the provisions of this
12   Order.
13   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
14            6.1 Timing of Challenges. Any Party or Non-Party may challenge a
15   designation of confidentiality at any time that is consistent with the Court’s
16   Scheduling Order.
17           6.2         Meet and Confer. The Challenging Party shall initiate the dispute
18   resolution process under Local Rule 37.1 et seq.
19           6.3         The burden of persuasion in any such challenge proceeding shall be on
20   the Designating Party. Frivolous challenges, and those made for an improper purpose
21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22   expose the Challenging Party to sanctions. Unless the Designating Party has
23   waived or withdrawn the confidentiality designation, all parties shall continue to
24   afford the material in question the level of protection to which it is entitled
25   under the Producing Party’s designation until the Court rules on the
26   challenge.
27   ///
28   ///
     090725.02440/119781779v.1                        7
                                        STIPULATED PROTECTIVE ORDER
1    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
2            7.1     Basic Principles. A Receiving Party may use Protected Material that is
3    disclosed or produced by another Party or by a Non-Party in connection with this
4    Action only for prosecuting, defending, or attempting to settle this Action. Such
5    Protected Material may be disclosed only to the categories of persons and under the
6    conditions described in this Order. When the Action has been terminated, a
7    Receiving Party must comply with the provisions of section 13 below (FINAL
8    DISPOSITION).
9            Protected Material must be stored and maintained by a Receiving Party at a
10   location and in a secure manner that ensures that access is limited to the persons
11   authorized under this Order.
12           7.2                 Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the court or permitted in writing by the Designating Party, a
14   Receiving        Party        may   disclose   any    information   or   item   designated
15   “CONFIDENTIAL” only to:
16                   (a) the Receiving Party’s Outside Counsel of Record in this Action,
17   as well as employees of said Outside Counsel of Record to whom it is
18   reasonably necessary to disclose the information for this Action;
19                  (b) the officers, directors, and employees (including House Counsel)
20   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
21                   (c) experts (as defined in this Order) of the Receiving Party to whom
22   disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24                   (d) the court and its personnel;
25                  (e) court reporters and their staff;
26                   (f) professional jury or trial consultants, mock jurors, and Professional
27   Vendors to whom disclosure is reasonably necessary for this Action and who have
28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
     090725.02440/119781779v.1                        8
                                         STIPULATED PROTECTIVE ORDER
1                    (g) the author or recipient of a document containing the information
2    or a custodian or other person who otherwise possessed or knew the information;
3                    (h) during their depositions, witnesses, and attorneys for witnesses, in
4    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
5    party requests that the witness sign the form attached as Exhibit A hereto; and (2)
6    they will not be permitted to keep any confidential information unless they sign
7    the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
8    agreed by the Designating Party or ordered by the court. Pages of transcribed
9    deposition testimony or exhibits to depositions that reveal Protected Material
10   may be separately bound by the court reporter and may not be disclosed to anyone
11   except as permitted under this Stipulated Protective Order; and
12                   (i) any mediator or settlement officer, and their supporting personnel,
13   mutually agreed upon by any of the parties engaged in settlement discussions.
14   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
15           OTHER LITIGATION
16             If a Party is served with a subpoena or a court order issued in other litigation
17   that compels disclosure of any information or items designated in this Action as
18   “CONFIDENTIAL,” that Party must:
19                   (a)         promptly notify in writing the Designating Party. Such notification
20   shall include a copy of the subpoena or court order;
21                   (b)         promptly notify in writing the party who caused the subpoena or
22   order to issue in the other litigation that some or all of the material covered by the
23   subpoena or order is subject to this Protective Order. Such notification shall include a
24   copy of this Stipulated Protective Order; and
25                   (c)    cooperate with respect to all reasonable procedures sought to be
26   pursued by the Designating Party whose Protected Material may be affected.
27           If the Designating Party timely seeks a protective order, the Party served with
28   the subpoena or court order shall not produce any information designated in this
     090725.02440/119781779v.1                          9
                                         STIPULATED PROTECTIVE ORDER
1    action as “CONFIDENTIAL” before a determination by the court from which the
2    subpoena or order issued, unless the Party has obtained the Designating Party’s
3    permission. The Designating Party shall bear the burden and expense of seeking
4    protection in that court of its confidential material and nothing in these provisions
5    should be construed as authorizing or encouraging a Receiving Party in this Action
6    to disobey a lawful directive from another court.
7    9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
8       IN THIS LITIGATION
9                    (a) The terms of this Order are applicable to information produced by
10   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
11   information produced by Non-Parties in connection with this litigation is protected
12   by the remedies and relief provided by this Order. Nothing in these provisions
13   should be construed as prohibiting a Non-Party from seeking additional protections.
14                  (b) In the event that a Party is required, by a valid discovery request, to
15   produce a Non-Party’s confidential information in its possession, and the Party is
16   subject to an agreement with the Non-Party not to produce the Non-Party’s
17   confidential information, then the Party shall:
18                       1.      promptly notify in writing the Requesting Party and the Non-
19   Party that some or all of the information requested is subject to a confidentiality
20   agreement with a Non-Party;
21                       2       promptly provide the Non-Party with a copy of the Stipulated
22   Protective Order in this Action, the relevant discovery request(s), and a reasonably
23   specific description of the information requested; and
24                       3       make the information requested available for inspection by the
25   Non-Party, if requested.
26                (c) If the Non-Party fails to seek a protective order from this court within
27   14 days of receiving the notice and accompanying information, the Receiving Party
28   may produce the Non-Party’s confidential information responsive to the discovery
     090725.02440/119781779v.1                       10
                                        STIPULATED PROTECTIVE ORDER
1    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
2    not produce any information in its possession or control that is subject to the
3    confidentiality agreement with the Non-Party before a determination by the court.
4    Absent a court order to the contrary, the Non-Party shall bear the burden and
5    expense of seeking protection in this court of its Protected Material.
6 10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

7            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
8    Protected Material to any person or in any circumstance not authorized under this
9    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
10   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
11   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
12   persons to whom unauthorized disclosures were made of all the terms of this Order,
13   and (d) request such person or persons to execute the “Acknowledgment and
14   Agreement to Be Bound” that is attached hereto as Exhibit A.
15   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16           PROTECTED MATERIAL
17           When a Producing Party gives notice to Receiving Parties that certain
18   inadvertently produced material is subject to a claim of privilege or other protection,
19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
21   may be established in an e-discovery order that provides for production without prior
22   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
23   parties reach an agreement on the effect of disclosure of a communication or
24   information covered by the attorney-client privilege or work product protection, the
25   parties may incorporate their agreement in the stipulated protective order submitted
26   to the court.
27   12.     MISCELLANEOUS
28           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
     090725.02440/119781779v.1                   11
                                  STIPULATED PROTECTIVE ORDER
1    person to seek its modification by the Court in the future.
2            12.2 Right to Assert Other Objections. By stipulating to the entry of this
3    Protective Order no Party waives any right it otherwise would have to object to
4    disclosing or producing any information or item on any ground not addressed in this
5    Stipulated Protective Order. Similarly, no Party waives any right to object on any
6    ground to use in evidence of any of the material covered by this Protective Order.
7            12.4 Filing Protected Material. A Party that seeks to file under seal any
8    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
9    only be filed under seal pursuant to a court order authorizing the sealing of the
10   specific Protected Material at issue. If a Party's request to file Protected Material
11   under seal is denied by the court, then the Receiving Party may file the information
12   in the public record unless otherwise instructed by the court.
13   13.     FINAL DISPOSITION
14           After the final disposition of this Action, as defined in paragraph 4, within 60
15   days of a written request by the Designating Party, each Receiving Party must return
16   all Protected Material to the Producing Party or destroy such material. As used in
17   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
18   summaries, and any other format reproducing or capturing any of the Protected
19   Material. Whether the Protected Material is returned or destroyed, the Receiving
20   Party must submit a written certification to the Producing Party (and, if not the same
21   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
22   (by category, where appropriate) all the Protected Material that was returned or
23   destroyed and (2) affirms that the Receiving Party has not retained any copies,
24   abstracts, compilations, summaries or any other format reproducing or capturing any
25   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
28   reports, attorney work product, and consultant and expert work product, even if such
     090725.02440/119781779v.1                  12
                                  STIPULATED PROTECTIVE ORDER
+VMZ 




July 3, 2019
1                                         EXHIBIT A
2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3            I, _____________________ [print or type full name], of ________________
4    [print or type full address], declare under penalty of perjury that I have read in its
5    entirety and understand the Stipulated Protective Order that was issued by the United
6    States District Court for the Central District of California on [date] in the case of
7    Beau Oxandaboure v. Depuy Synthese Sales, Inc., et al., Case No. 5:18-cv-02569-
8    JGB-SP. I agree to comply with and to be bound by all the terms of this Stipulated
9    Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11   that I will not disclose in any manner any information or item that is subject to this
12   Stipulated Protective Order to any person or entity except in strict compliance with
13   the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint [print or type full name] of _ [print or
18   type full address and telephone number] as my California agent for service of
19   process in connection with this action or any proceedings related to enforcement of
20   this Stipulated Protective Order.
21   Date:
22   City and State where sworn and signed:
23   Printed name:
24   Signature:
25

26

27

28
     090725.02440/119781779v.1                   14
                                   STIPULATED PROTECTIVE ORDER
